Citation Nr: 1446557	
Decision Date: 10/21/14    Archive Date: 10/30/14

DOCKET NO.  12-05 082	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a bilateral hand disorder (claimed as paralyzed hands).

2.  Entitlement to service connection for diabetes mellitus, Type II, to include as due to exposure to herbicides.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran & J.C.



ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel


INTRODUCTION

The Veteran had active service from August 1970 to August 1974.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a September 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.

The Veteran requested a hearing before the Board.  The requested hearing was conducted in November 2013 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.  

The issue of entitlement to service connection for diabetes mellitus, Type II, is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's bilateral hand disorder is not causally or etiologically due to service.


CONCLUSION OF LAW

Service connection for a bilateral hand disorder is not established.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2013).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

As set forth in the Veterans Claims Assistance Act of 2000 (VCAA), the Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013).  Under the VCAA, when VA receives a claim, it is required to notify the claimant and his representative, if any, of any information and medical or lay evidence that is necessary to substantiate the claim; that VA will seeks to provide; and that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

The notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded. 

In the present case, the VCAA duty to notify was satisfied by letters sent to the Veteran in June 2011 and August 2011 that fully addressed all notice elements and were sent prior to the initial regional office decision in this matter.  The letters informed him of what evidence was required to substantiate his claims and of his and the VA's respective duties for obtaining evidence as well as the criteria for establishing a disability rating and effective date of award.  Thus, the Board finds that the notification requirements of the VCAA have been satisfied as to timing and content.

Additionally, VA has a duty to assist the Veteran in claim development.  This includes assisting in the procurement of service treatment records and pertinent treatment records, as well as providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In this case, the Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained VA outpatient treatment records, and service treatment records.  The Board notes that, in addition to the paper claims file, there is a paperless, electronic (Virtual VA) claims file, which was also reviewed.  The Veteran was afforded a VA examination and a medical opinion was obtained.  The Board finds that the examination and opinion are adequate. 

The Board notes that the Veteran has asserted that treatment of his hands during service is missing from his service treatment records.  A review of the Veteran's service treatment records show that they contain the enlistment and separation examination reports, records of in-service treatment, dental records, and immunization records.  Given the foregoing, the Board finds no credible evidence that the Veteran's service treatment records are incomplete.  

In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) requires that the hearing officer who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. Here, during the November 2013 hearing, the undersigned VLJ fully explained the issues involved.  Also, the VLJ suggested submission of evidence which had not yet been provided.  The Veteran was represented at the hearing by a representative of Disabled American Veterans.  A review of the record reveals no assertion, by the Veteran or his representative, that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran and his representative demonstrated actual knowledge of the elements and evidence necessary to substantiate the claims, as evident in the provided testimony.  As such, the VLJ complied with the duties set forth in Bryant and that the Board can adjudicate the claims based on the current record.

The VA's duty to assist in the development of the claim is complete, and no further notice or assistance to the Veteran is required to fulfill the duty.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

II.  Entitlement to Service Connection for a Bilateral Hand Disorder

The Veteran seeks entitlement to service connection for a bilateral hand disorder, claimed as paralyzed hands.  The Veteran asserts a bilateral hand injury sustained during service caused his hands to become paralyzed for several months and he continues to suffer from symptoms such as pain, swelling, weakness, and stiffness.

Applicable Laws

Under the relevant laws and regulations, service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  

In general, service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004). 

Under 38 C.F.R. § 3.303(b), if a chronic disease or injury is shown in service, subsequent manifestations of the same chronic disease or injury at any later date, however remote, may be service connected, unless clearly attributable to intercurrent causes. 

The provisions of 38 C.F.R. § 3.303(b) have been interpreted as an alternative to service connection only for the specific chronic diseases listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Veteran has been diagnosed with a bilateral hand strain; a strain is not a chronic disease listed in 3.309(a).  Therefore, 38 C.F.R. § 3.303(b) is not applicable here.

The Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not necessarily accorded to each piece of evidence contained in the record; not every item of evidence necessarily has the same probative value.

Furthermore, in determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of matter, the benefit of the doubt will be given to the Veteran.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.

The Board notes that it has thoroughly reviewed the record in conjunction with this case.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the extensive evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence). 

Rather, the Board's analysis below will focus specifically on what the evidence shows, or fails to show, on the claims.  See Timberlake v. Gober, 14 Vet. App. 122, 129 (2000) (noting that the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant).

Facts

The Veteran's service records were reviewed.  The Veteran's enlistment examination from July 1970 did not note any abnormalities, other than an identifying mark on the knee.  During service, in October 1973, a treatment note indicates the Veteran sought treatment after being hit by a jet blast.  He was suffering from abrasions to the left knee, dorsum of the right hand, knuckles and wrist, and knuckles of the left hand and from lacerations on the left hand, described as 3/8 inch on the 5th digit, 1/4 inch on the 4th digit, and 1/2 inch on the heal of the hand.  He was given lidocaine and his lacerations were sutured and dressed.  It was also noted that he had a contusion of the right upper arm.  All abrasions were cleaned and dressed.  An x-ray of the left wrist was normal.  He was taken off duty for 48 hours and admitted to the hospital.  The hospital admission summary reported that the Veteran had multiple abrasions over his body, including the left little and ring fingers, over the dorsum of the right wrist and over the right knee.  There was no full thickness skin loss.  It was noted that x-rays were normal and the Veteran improved well on phisohex soaks and skin care.  He was discharged to duty two days later.  In July 1974, an x-ray of the left hand was requested after an auto accident.  The x-ray was normal; he was instructed to elevate the hand and to complete hot soaks.  He was assessed with a contusion of the left hand.  The Veteran's separation examination from August 1974 noted no defects or diagnoses.

The Veteran's post-service records were reviewed.  The Veteran sought treatment at a VA center in April 2011 for an initial evaluation.  At that time, he did not report any symptoms involving his hands.  He indicated that he felt well and he denied any paresthesias or loss of strength.  

The Veteran was afforded a VA examination in July 2011.  He reported the injuries to his hands sustained during service after being hit by a jet blast.  He indicated that after the incident, his hands were paralyzed for two and a half months.  The Veteran stated that medics tested his hands multiple times during this period and his hands had no sensation.  After the two and a half months, the Veteran was in a fight; after his hands swelled due to the fight, he regained sensation in them again.  The Veteran stated that approximately 15 years ago, his hands began to swell after doing hard work, which had been worsening in the last 15 years.  He currently experienced pain, swelling, weakness, and stiffness.  He also reported difficulty grabbing.  After examination, the Veteran was diagnosed with bilateral hand strain.  X-rays did not demonstrate significant degenerative changes.  The examiner opined that the Veteran's current disorder was less likely than not caused by the in-service injury.  The examiner noted that the Veteran's history of paralyzed hands was not documented in the service treatment records and the lacerations and abrasions noted in the records would not have caused the symptoms he is currently experiencing.

The Veteran again sought treatment at a VA center in August 2011 and failed to report any bilateral hand symptoms.  There is no evidence of complaints, treatment, or diagnosis of a bilateral hand disorder in any of the VA treatment records.

A fellow service member submitted a statement in February 2012, asserting that the Veteran injured his hands during service as a result of a jet blast and was placed on restricted duty for four months due to his hand injury.

The Veteran testified during his November 2013 BVA Hearing that his hands were paralyzed as a result of the jet blast that occurred during service.  The Veteran also testified that medical personnel tested his hands for approximately 2.5 months after the injury.

Analysis

At the outset, the Board notes that the Veteran has a current diagnosis of bilateral hand strain.  As such, element (1) under Shedden, current diagnosis, is met.

Furthermore, element (2) under Shedden, is also met, as there is evidence the Veteran sustained bilateral hand injuries during service as a result of a jet blast. Importantly, however, the evidence is against a finding that the Veteran's current bilateral hand strain is due to his in-service injury.

In making this determination, the Board notes that the only medical opinion of record weighs against the claim.  The July 2011 VA examiner opined that the Veteran's current hand disorder was less likely than not due to the in-service injury, as the lacerations and abrasions experienced during service would not cause his current symptoms.  The Board finds this opinion to be persuasive.  In formulating the opinion, the VA physician was aware of the Veteran's in-service injury and his current symptoms and an opinion was provided in light of this information.  The Board finds that the evidence contemporaneous to the Veteran's service detailing the circumstances and severity of the injuries more reliable than the Veteran's recollections made decades after the event because of the proximity of the evidence to the event.  There are no medical opinions to the contrary of record. 

At the hearing, the Veteran's representative asked for an award of service connection by way of application of 38 C.F.R. § 3.303(b).  As noted above, the claimed disorder is not a "chronic disease" as defined under the regulation and therefore, 38 C.F.R. § 3.303(b) is not for application.  To the extent the Veteran now contends that he has had symptoms ever since service, the Board notes that  "[j]urors may properly '"use their common sense'" and '"evaluate the facts in light of their common knowledge of the natural tendencies and inclinations of human beings"'"  United States v. Vasquez, 677 F.3d 685, 692 (5th Cir. 2012) (quoting United States v. Ayala, 887 F.2d 62, 67 (5th Cir. 1989) (quoting United States v. Henry, 849 F.2d 1534, 1537 (5th Cir. 1988))).  From these facts, the Board reasonably infers that the Veteran has not had hand symptoms present since service as he now asserts.  If he did have symptoms present since service then common sense leads to the conclusion that the Veteran's initial evaluation with the St. Cloud VAMC in April 2011 would show complaints of the hands during the review of body systems.  The Veteran complained of diabetes, hypertension, hyperlipidemia, and gout but not a chronic hand condition that had been present ever since his jet blast injury in service.  The Board does not dispute that the evidence indicates the Veteran's bilateral hands were injured during service and that he currently has a bilateral hand disorder.  However, there is simply no persuasive competent and credible evidence of record that the Veteran's current bilateral hand disorder is related to his time in service.  There were no complaints, symptoms, or diagnoses of a bilateral hand disorder noted on the separation examination and no post-service persuasive competent and credible evidence indicates that the current disorder is causally or etiologically due to service.  Unfortunately, the preponderance of evidence indicates that the Veteran's bilateral hand disorder is not causally or etiologically due to service, to include his documented hand injury during service.  The Board has considered the lay statements of the Veteran and his fellow service member.  While they are competent to provide observations, the question of a possible relationship between a hand injury during service and a current hand disorder, in this case, is a complex etiological question akin to the type of medical matters that courts have found laypersons are not competent to provide.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (Board must determine whether the claimed disability is a type of disability for which a layperson is competent to provide etiology or nexus evidence).  The Veteran and his fellow service member are not competent to provide medical opinions relating an injury involving lacerations and abrasions during service to a current disorder diagnosed as a strain, and thus the lay statements in this regard are accorded no probative value.  

In summary, although the Veteran has a current diagnosis and a documented injury during service, the weight of the evidence reflects that the Veteran did not develop the current disorder during service or as a result of service.  There was no evidence of a chronic disorder during service, as evidenced by a normal separation examination.  Furthermore, the only medical opinion of record does not link the Veteran's current diagnosis to service.

Consequently, the Board finds that the preponderance of the evidence is against entitlement to service connection for a bilateral hand disorder. 

As the preponderance of the evidence is against the claim, the doctrine of reasonable doubt is not for application.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, the appeal is denied.

ORDER

Entitlement to service connection for a bilateral hand disorder is denied.


REMAND

The Veteran seeks entitlement to service connection for diabetes mellitus, type 2, to include as due to exposure to herbicides.  He asserts he was exposed to herbicides while offloading food pallets that had herbicides spilled on them.

The Veteran has not claimed in-country service in Vietnam; he asserts his exposure to herbicides occurred on the U.S.S. Ticonderoga.  Records indicate that the Veteran served aboard the U.S.S. Ticonderoga in the official waters of the Republic of Vietnam in April 1971, May 1971, June 1972, and July 1972.  To date, no attempt has been made to determine if an incident occurred on the U.S.S. Ticonderoga involving spilled herbicides.  A remand is necessary to determine if the claimed incident occurred. 

Accordingly, the case is REMANDED for the following actions:

1.  Undertake appropriate action to substantiate the allegation that in April 1971, May 1971, June 1972, or July 1972, there was an incident aboard the U.S.S. Ticonderoga in which pallets of food were delivered to the ship and contained spilled herbicides on them.

2.  After completion of the above and any additional notification and/or development deemed warranted, the RO/AMC must readjudicate the claim.  

If the issue remains denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


